DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 recite concentration of M and Si. However, unit is missing. It’s unclear the concentration of M and Si is by at% or wt%. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choh (IEEE Transaction Journal on Magnetics in Japan, 1992, Vol 7, No. 5, Page 384-388).
Regarding claim 1, Choh teaches a soft magnetic alloy ribbon, comprising: Fe; Nb and Cr, and Cr is included in oxides, and a maximum point of concentration of Cr included in the oxides is present in a region within 5 nm from the surface, when a concentration distribution of an element contained in the soft magnetic alloy ribbon is measured from a surface toward an interior of the soft magnetic alloy ribbon in a thickness direction (Abstract; Page 387, right column, 1st paragraph; P388, left column, 2nd paragraph), which meets the limitation recited in claim 1.
Regarding claim 5, Choh discloses that Cr+Nb amount is 4 at% (Abstract), which meets the limitation recited in claim 5.
Regarding claims 6-7, Choh discloses that after annealing fine grains of 10nm in size are formed in amorphous alloy (Page 385, left column, last paragraph to right column, 1st paragraph), which meets the limitations recited in claims 6-7. 
Regarding claim 8, Choh discloses that the ribbon is used to make a magnetic core (Page 384, right column, last paragraph), which meets the limitation recited in claim 8.
Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733